J-S33025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellee             :
                                        :
              v.                        :
                                        :
 DERRICK WHITE                          :
                                        :
                   Appellant            :        No. 875 EDA 2022

          Appeal from the PCRA Order Entered February 25, 2022
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012991-2010


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

MEMORANDUM BY KING, J.:                       FILED NOVEMBER 29, 2022

     Appellant, Derrick White, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his second

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), at 42

Pa.C.S.A. §§ 9541-9546. We affirm.

     The relevant facts and procedural history of this case are as follows.

Abdul Taylor, the victim in this matter, witnessed the killing of another

individual perpetrated by Marvin Flamer, Nafeas Flamer, and Hakim Bond. Mr.

Taylor told his sister that the Flamers wanted him to provide a false alibi;

however, Mr. Taylor refused to do so. After Mr. Taylor cooperated with the

police, he acquired a reputation in the community as a “snitch.” Appellant

was friends with the Flamers and visited them in jail on multiple occasions.

On May 6, 2010, Appellant approached Mr. Taylor while he was walking, and
J-S33025-22


shot him in the head.

        On February 29, 2012, a jury convicted Appellant of first-degree

murder, retaliation against a witness, conspiracy, possession of an instrument

of crime, and violations of the uniform firearms act. At the conclusion of the

penalty phase, the jury returned a verdict of death for the first-degree murder

conviction. That same day, the court sentenced him in accordance with the

jury’s verdict.   On July 3, 2013, the Pennsylvania Supreme Court granted

Appellant’s petition for allowance of appeal and remanded the case to the trial

court concerning counsel’s ineffectiveness during the penalty phase of

Appellant’s trial. After a new penalty phase hearing, the trial court quashed

the sole aggravating circumstance and, on March 23, 2015, imposed a

sentence of life imprisonment for the murder conviction plus an aggregate six

and a half to thirteen years’ imprisonment for the other offenses.

        This Court affirmed Appellant’s judgment of sentence on February 5,

2016, and our Supreme Court denied Appellant’s petition for allowance of

appeal on July 19, 2016.    See Commonwealth v. White, 141 A.3d 587

(Pa.Super. 2016) (unpublished memorandum), appeal denied, 636 Pa. 663,

145 A.3d 165 (2016). Appellant timely filed his first, counseled, PCRA petition

on June 10, 2017. The PCRA court denied Appellant’s petition on December

7, 2017. This Court affirmed the denial of Appellant’s petition on March 25,

2019.      Commonwealth v. White, 215 A.3d 676 (Pa.Super. 2019)

(unpublished memorandum).


                                     -2-
J-S33025-22


      Appellant filed the instant PCRA petition pro se on June 1, 2021. The

court appointed counsel, who filed an amended petition on November 12,

2021. On January 13, 2022, the court issued notice of its intent to dismiss

Appellant’s petition without a hearing per Pa.R.Crim.P. 907.           Appellant

responded to the notice on January 30, 2022.        The PCRA court dismissed

Appellant’s petition as untimely by order entered February 25, 2022.

Appellant filed a timely notice of appeal on March 23, 2022. The PCRA court

did not order, and Appellant did not file, a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).

      Appellant raises one issue on appeal.

         Whether the PCRA court erred by denying Appellant’s PCRA
         petition without a hearing when the after-discovered
         evidence raised a genuine issue of material fact?

(Appellant’s Brief at ix).

      Appellant argues that he is entitled to relief based on “after-discovered

evidence” of signed affidavits from two witnesses, Jalil Uqdah and Tyree

Branch, who both stated they were willing to testify that Appellant did not see

Marvin Flamer in prison on the day Mr. Taylor was killed. Appellant claims

that these affidavits satisfy the “new facts” exception to the PCRA’s time-bar,

and that Appellant timely filed the instant petition within one year of receiving

the affidavits. Appellant concludes the court erred by dismissing his PCRA

petition as untimely, and this Court must grant relief. We disagree.

      The timeliness of a PCRA petition is a jurisdictional prerequisite.


                                      -3-
J-S33025-22


Commonwealth v. Zeigler, 148 A.3d 849 (Pa.Super. 2016). Pennsylvania

law makes clear that no court has jurisdiction to hear an untimely PCRA

petition. Commonwealth v. Robinson, 575 Pa. 500, 837 A.2d 1157 (2003).

A PCRA petition shall be filed within one year of the date the underlying

judgment of sentence becomes final. 42 Pa.C.S.A. § 9545(b)(1). A judgment

of sentence is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking the

review.” 42 Pa.C.S.A. § 9545(b)(3).

      To obtain merits review of a PCRA petition filed more than one year after

the judgment of sentence became final, the petitioner must allege and prove

at least one of the three timeliness exceptions:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Additionally, a PCRA petitioner must file his

petition within one year of the date the claim could have been presented. See


                                      -4-
J-S33025-22


42 Pa.C.S.A. § 9545(b)(2).

       To meet the “newly-discovered facts” timeliness exception set forth in

Section 9545(b)(1)(ii), a petitioner must demonstrate “he did not know the

facts upon which he based his petition and could not have learned those facts

earlier by the exercise of due diligence.” Commonwealth v. Brown, 111

A.3d 171, 176 (Pa.Super. 2015). “The focus of the exception is on [the] newly

discovered facts, not on a newly discovered or newly willing source for

previously known facts.” Commonwealth v. Burton, 638 Pa. 687, 704, 158

A.3d 618, 629 (2017) (internal citation and quotation marks omitted).              In

other words, the fact that a petitioner has “discovered yet another conduit”

for the same claim previously presented “does not transform his latest source

into   evidence     falling   within    the    ambit   of   section   9545(b)(1)(ii).”

Commonwealth v. Maxwell, 232 A.3d 739, 745, (Pa.Super. 2020) (en

banc), appeal denied, ___ Pa. ___, 242 A.3d 1290 (2020) (quoting

Commonwealth v. Marshall, 596 Pa. 587, 597, 947 A.2d 714, 720 (2008)).1

____________________________________________


1 The substantive claim of after-discovered evidence and the newly-discovered
facts exception to the PCRA timeliness requirements are often conflated and
referred to as the same theory of relief. Under the newly-discovered facts
exception, a petitioner must establish “the facts upon which the claim was
predicated were unknown and…could not have been ascertained by the
exercise of due diligence. If the petitioner alleges and proves these two
components, then the PCRA court has jurisdiction over the claim under this
subsection.” Commonwealth v. Bennett, 593 Pa. 382, 395, 930 A.2d 1264,
1272 (2007) (emphasis omitted). Only if a petitioner meets the statutory
jurisdictional requirements by satisfying this exception to the PCRA time-bar,
can he then argue for relief on a substantive after-discovered-evidence claim,
(Footnote Continued Next Page)


                                           -5-
J-S33025-22


       Instantly, the trial court sentenced Appellant on March 23, 2015. This

Court affirmed the judgment of sentence on February 5, 2016, and our

Supreme Court denied Appellant’s petition for allowance of appeal on July 19,

2016. Accordingly, Appellant’s judgment of sentence became final 90 days

later, on October 17, 2016. See U.S.Sup.Ct.R. 13 (stating appellant must file

petition for writ of certiorari with United States Supreme Court within 90 days

after entry of judgment by state court of last resort). Thus, Appellant had

until October 17, 2017 to file a timely PCRA petition.      Appellant filed the

current PCRA petition on June 1, 2021, which is facially untimely. See 42

Pa.C.S.A. § 9545(b)(1).

       Appellant now attempts to invoke the “newly-discovered facts”

exception to the PCRA time-bar, relying on the affidavits submitted by Mr.

Uqdah and Mr. Branch. Nevertheless, Appellant cannot demonstrate any new

facts that were unknown to him and could not have been ascertained through

the exercise of due diligence. As the PCRA court explained:

          According to Uqdah’s affidavit dated March 15, 2021,
          [Appellant] drove Uqdah, Jalil Harris (“Harris”), and another
          friend to Curran-Fromhold Correctional Facility (“CFCF”) on
          May 6, 2010. Uqdah and Harris visited with Branch, while
          [Appellant] deposited money in someone’s account at the
____________________________________________


which requires the petitioner to demonstrate: (1) the evidence has been
discovered after trial and it could not have been obtained at or prior to trial
through reasonable diligence; (2) the evidence is not cumulative; (3) it is not
being used solely to impeach credibility; and (4) it would likely compel a
different verdict. See, e.g., Commonwealth v. Washington, 592 Pa. 698,
927 A.2d 586 (2007); Commonwealth v. D’Amato, 579 Pa. 490, 856 A.2d
806 (2004).

                                           -6-
J-S33025-22


         inmate deposit machine, but [Appellant] did not visit with
         Marvin Flamer or anyone else that day. Uqdah states that
         he was asked to testify at trial, but refused to do so at the
         time because, among other reasons, he knew the [victim
         Mr. Taylor] and his family and attended [the victim’s]
         funeral.

         According to Branch’s affidavit dated April 14, 2021, Uqdah
         and Harris visited him for about a half hour on May 6, 2010,
         while he was incarcerated at CFCF. They told Branch that
         [Appellant] had driven them to CFCF that day. Branch
         states that [Appellant] did not visit with anyone that day,
         and Marvin Flamer did not come into the visitor’s room or
         have a visit from anyone. Branch also states that he was
         asked about these facts before, but was unwilling to testify
         at trial.

                                  *    *    *

         The facts presented by Uqdah and Branch cannot be
         considered newly-discovered facts because [Appellant]
         cannot establish that the facts upon which his claim is based
         were unknown to him. The fact that [Appellant] drove
         Uqdah to visit Branch at CFCF on May 6, 2010 clearly
         establishes that he had knowledge of these facts that day.
         In their affidavits, both Uqdah and Branch acknowledge that
         they were approached about providing testimony previously
         in this case, but refused to do so. The fact that they were
         previously unwilling to testify, but are now willing to testify
         does not make their testimony newly-discovered facts. A
         newly willing source for previously known facts does not
         meet the requirements of the newly-discovered fact
         exception.

         [Appellant] raised the instant claim on June 1, 2021, which
         is over eleven years after he first discovered these facts.
         Accordingly, the newly-discovered fact exception does not
         apply, and [Appellant’s] claim is untimely.

(PCRA Court Opinion, filed 2/24/22, at 7-8) (internal citation omitted).

      We agree with the court’s analysis.       The newly-discovered fact upon

which Appellant is attempting to rely is that he allegedly did not meet with

                                      -7-
J-S33025-22


Marvin Flamer in prison on the day he killed Mr. Taylor; this is a fact that

Appellant has known since that day. Further, we agree with the PCRA court

that the fact that both Mr. Uqdah and Mr. Branch were previously unwilling to

testify, but are now willing to, does not make their testimony newly-

discovered facts. See Burton, supra. Therefore, Appellant’s claim does not

satisfy the newly-discovered fact exception to the PCRA time bar.         See

Brown, supra. Consequently, Appellant’s current PCRA petition remains time

barred. See Zeigler, supra. Accordingly, we affirm.2

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2022




____________________________________________


2 As Appellant has not met the jurisdictional requirements by satisfying the
newly discovered facts exception to the PCRA time bar, the PCRA court lacked
jurisdiction to consider his substantive “after-discovered evidence” claim. See
Bennett, supra.

                                           -8-